Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed February 10th, 2021 has been entered. Claims 1-6 remain pending in the application. Applicant’s amendments to the abstract, specification, drawings, and claims have overcome each and every objection. Applicant’s amendments to the claims have overcome the 35 U.S.C. 101 rejection.

Response to Arguments
Applicant’s arguments on Page 15-18 with regards to Claim Interpretation under 35 U.S.C. 112(f) are persuasive and the claim limitations will be read upon with broadest reasonable interpretation rather than under 35 U.S.C. 112(f).

Applicant's arguments filed February 10th, 2021 have been fully considered but they are not persuasive. On page 20, Lines 5-6 Applicant specifies Otani discloses laser tracking and image tracking. As applicant details on Page 20, Lines 9-10, referring to Otani [0059] and [0060] details that when “laser tracking cannot be carried out, it is shifted to the image tracking.” Due to Otani having the capability of tracking by image instead of laser, it has the capability of doing tracking without the use of a prism which the laser tracking aspect requires. As Applicant details . 
	In applicant’s arguments on Page 20 and 21, Applicant details Otani’s use of the distance measurement with respect to the image tracking and based on the distance measurement in [0065] – [0074] in how it operates the selection of which image pickup to use. Since the tracking here is performed in a non-prism method, as detailed in [0078], and the tracking is based on the image pickup with the selection based on the distance measurement, the distance measurement data is used as part of the process for the tracking.

In applicant’s arguments on Page 21, Lines 10-23 detail Nakaniwa which does not disclose automatic tracking. Nakaniwa teaches towards surveying piles with respect to specific details relating to positions with respect to the pile while Otani teaches the automatic tracking limitation. The further argument given on Page 22, Lines 1-4 as per Otani and Nakaniwa not disclosing tracking based on the distance measurement data, the above explanation details how Otani uses the distance measurement data in the process of automatically tracking without the use of a prism.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Otani (US2010/0007739) in view of Nakaniwa (US2015/0184353).
Regarding Claim 1, Otani teaches “an information processing apparatus (CPU  – Figure 2) to repeatedly perform: processing which drives a distance measurement member rotating member (Vertical Drive Unit, 17– [0044], Figure 2) in such a way as to cause a distance measurement member (Telescope Unit, 5 – [0044], Figure 1; Telescope has built-in distance measuring unit 14 - [0042], Figure 2;  Vertical drive unit (17) rotates telescope unit (5) – [0044], Figure 1-2) to face a first measurement position (Predetermined measuring point – [0045]) and then acquires distance measurement data of the distance measurement member (Telescope (5) includes distance measuring unit (14) which measures distance to predetermined measuring point of first image pickup unit (11) - [0045], Figure 1-2); processing which drives the distance measurement rotating member in such a way as to cause the distance measurement member to face a second measurement position (Second image processing – [0048]) then acquires distance measurement data of the distance measurement member (Perform a second image processing with program for executing the distance measurement in non-prism measurement mode - [0048]); and processing which determines a normal measurement state (Image tracking successful – [0077], [0080]) and an abnormal measurement state (Image tracking unsuccessful – [0078]) based on distance measurement data (Condition reflection light from target not detected – [0078]), and for causing the information processing apparatus to perform processing (Flow chart – Figure 6 , [0065]-[0074]) which, in response to the abnormal measurement state, drives the distance measurement (Template image set up again – [0078]; Image tracking is set up – [0067] – [0071]) by a predetermined movement amount (Central position of the template image – [0071]) in a direction (Collimating direction – [0071]) of a side which is not in the abnormal measurement state of the first measurement position or the second measurement position (Tracking Successful [Step 22] -> No -> Update Template[Step 23] -> Tracking Successful [Step 22] -> Yes -> TS driving Control [Step 10] - Figure 4).”
Otani does not teach the target as “a pile targeted for surveying.”
Nakaniwa teaches “a pile targeted for surveying (101 – Figure 1).”
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Otani to incorporate the teachings of Nakaniwa to automatically control the operation of a survey device to perform distance measurements in a non-prism mode upon a pile that is moving. Doing so allows for automatic tracking of a pile that is moving with the use of a single surveying device.

	Regarding Claim 2, Otani in view of Nakaniwa discloses the claimed invention as discussed in Claim 1. Otani further teaches “an information processing apparatus to repeatedly perform processing which drives a distance measurement member vertical angle rotating member (Vertical Drive Unit, 17 – [0044], Figure 2) in such a way as to cause the distance measurement member to face a measurement position (Predetermined measuring point – [0045]) and then acquires distance measurement data of the distance measurement member (Telescope Unit, 5 – [0044], Figure 1; Telescope has built-in distance measuring unit 14 - [0042], Figure 2;  Vertical drive unit (17) rotates telescope unit (5) – [0044], Figure 1-2); processing which drives the distance measurement member vertical angle rotating member in such a way as to cause the distance measurement member to face another measurement position (Second image processing – [0048]) and then acquires distance measurement data of the distance measurement member  (Perform a second image processing with program for executing the distance measurement in non-prism measurement mode - [0048]); and processing which determines a normal measurement state (Image tracking successful – [0077], [0080]) and an abnormal measurement state (Image tracking unsuccessful – [0078]) based on distance measurement data (condition reflection light from target not detected – [0078]), and for causing the information processing apparatus to perform processing (Flow chart – Figure 6 , [0065]-[0074]) which, in response to the abnormal measurement state, drives the distance measurement member vertical angle rotating member in such a way as to move the direction of the distance measurement member by a predetermined movement amount (Central position of the template image – [0071]) in a direction (Collimating direction – [0071]) and newly sets that position (Template image set up again – [0078]; Image tracking is set up – [0067 – [0071]).”
	Otani does not teach “a base side height position of the pile targeted for surveying, an upper portion side height position of the pile targeted for surveying.”
	Nakaniwa teaches “a base side height position (P2 – Figure 1) of the pile targeted for surveying and an upper portion side height position (P1 – Figure 1) of the pile targeted for surveying.”


Regarding Claim 3, Otani in view of Nakaniwa discloses the claimed invention as discussed in Claim 1. Otani further teaches “the information processing apparatus to repeatedly perform processing which drives a distance measurement member horizontal angle rotating member (Horizontal Drive Unit, 15 – [0044], Figure 2) in such a way as to cause the distance measurement member to face a measurement position (Predetermined measuring point – [0045]) and then acquires distance measurement data of the distance measurement member (Telescope Unit, 5 – [0044], Figure 1; Telescope has built-in distance measuring unit 14 - [0042], Figure 2;  Horizontal drive unit (15) rotates frame unit (4) to rotate a telescope unit (5) around the horizontal axis – [0044], Figure 1-2); processing which drives the distance measurement member horizontal angle rotating member in such a way as to cause the distance measurement member to face a measurement position (Perform a second image processing with program for executing the distance measurement in non-prism measurement mode - [0048]) and then acquires distance measurement data (Measures distance to predetermined measuring point- [0045]) of the distance measurement member; and processing which determines a normal measurement state (Image tracking successful – [0077], [0080]) and an (Image tracking unsuccessful – [0078]) based on distance measurement data (condition reflection light from target not detected – [0078]), and for causing the information processing apparatus to perform processing (Flow chart – Figure 6 , [0065]-[0074]) which, in response to the abnormal measurement state, drives the distance measurement member horizontal angle rotating member in such a way as to move the direction of the distance measurement member by a predetermined movement amount (Central position of the template image – [0071]) in a direction (Collimating direction – [0071]) of a side which is not in the abnormal measurement state of the measurement position and shifts a measurement reference position (Field angles H, obtained, collimating direction adjusted – [0070] – [0071]) by the movement amount and sets the shifted measurement reference position (Collimating direction is directed toward the target – [0080]; based on horizontal angle, driving of horizontal drive unit is controlled – [0072]).”
Otani does not teach “a right side measurement position of the pile targeted for surveying and a left side measurement position of the pile targeted for surveying.”
Nakaniwa teaches “a right side measurement position (P0c – Figure 6, [0048]) of the pile targeted for surveying and a left side measurement position (P4C – Figure 6, [0048]) of the pile targeted for surveying.”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Otani to incorporate the teachings of Nakaniwa to automatically control the operation of a survey device to perform distance measurements in a non-prism mode at measurement positions specified as collimation points P0c and P4c of a 

	Regarding Claim 4,  Otani teaches “a surveying apparatus including a distance measurement member (Telescope Unit, 5 – [0044], Figure 1; Telescope has built-in distance measuring unit 14 - [0042], Figure 2;  Vertical drive unit (17) rotates telescope unit (5) – [0044], Figure 1-2) capable of performing distance measurement in a non-prism method (non-prism mode - [0043]) and a distance measurement member rotating member (Vertical Drive Unit, 17 – [0044 ], Figure 2) which rotates the distance measurement member and an information processing apparatus (CPU  – Figure 2) which controls the surveying apparatus, and performing: processing which drives the distance measurement member rotating member in such a way as to cause the distance measurement member to face a first measurement position (Predetermined measuring point – [0045]) a target and then acquires distance measurement data of the distance measurement member (Telescope (5) includes distance measuring unit (14) which measures distance to predetermined measuring point of first image pickup unit (11) - [0045], Figure 1-2); processing which drives the distance measurement member rotating member in such a way as to cause the distance measurement member to face a second measurement position (Second image processing – [0048]) of the target and then acquires distance measurement data of the distance measurement member (Perform a second image processing with program for executing the distance measurement in non-prism measurement mode - [0048]); processing which determines a normal measurement state (Image tracking successful – [0077 ], [0080]) and an abnormal measurement state (Image tracking unsuccessful – [0078]) based on distance measurement data (condition reflection light from target not detected – [0078]); and processing (Flow chart – Figure 6 , [0065]-[0074]) which, in response to the abnormal measurement state, drives the distance measurement member rotating member in such a way as to move a direction of the distance measurement member (Template image set up again – [0078]; Image tracking is set up – [0067 – [0071]) by a predetermined movement amount (Central position of the template image – [0071]) in a direction (Collimating direction – [0071]) of 31a side which is not in the abnormal measurement state of the first measurement position or the second measurement position (Tracking Successful [Step 22] -> No -> Update Template[Step 23] -> Tracking Successful [Step 22] -> Yes -> TS driving Control [Step 10] - Figure 4).”
Otani does not teach the target as “a pile targeted for surveying.”
Nakaniwa teaches “a pile targeted for surveying (101 – Figure 1).”
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Otani to incorporate the teachings of Nakaniwa to automatically control the operation of a survey device to perform distance measurements in a non-prism mode upon a pile that is moving. Doing so allows for automatic tracking of a pile that is moving with the use of a single surveying device. 

Regarding Claim 5, Otani in view of Nakaniwa discloses the claimed invention as discussed in Claim 4. Otani further teaches “processing which drives a distance measurement member vertical angle rotating member (Vertical Drive Unit, 17 – [0044], Figure 2) in such a way as to cause the distance measurement member to face a measurement position (Predetermined measuring point – [0045]) and then acquires distance measurement data of the distance measurement member (Telescope (5) includes distance measuring unit (14) which measures distance to predetermined measuring point of first image pickup unit (11) - [0045], Figure 1-2); processing which drives the distance measurement member vertical angle rotating member in such a way as to cause the distance measurement member to face another measurement position (Second image processing – [0048]) and then acquires distance measurement data of the distance measurement member (Perform a second image processing with program for executing the distance measurement in non-prism measurement mode - [0048]); processing which determines a normal measurement state (Image tracking successful – [0077], [0080]) and an abnormal measurement state (Image tracking unsuccessful – [0078]) based on distance measurement data (condition reflection light from target not detected – [0078]) in the upper portion side height position; and processing (Flow chart – Figure 6 , [0065]-[0074]) which, in response to the abnormal measurement state, drives the distance measurement member vertical angle rotating member in such a way as to move the direction of the distance measurement member by a predetermined movement amount (Central position of the template image – [0071]) in a direction (Collimating direction – [0071]) and newly sets that (Template image set up again – [0078]; Image tracking is set up – [0067 – [0071]).”
	Otani does not teach “a base side height position of the pile targeted for surveying, an upper portion side height position of the pile targeted for surveying.”
(P2 – Figure 1) of the pile targeted for surveying and an upper portion side height position (P1 – Figure 1) of the pile targeted for surveying.”
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Otani to incorporate the teachings of Nakaniwa to automatically control the operation of a survey device to perform distance measurements in a non-prism mode at measurement positions specified as collimation points P1 and P2 of a pile that is moving. Doing so allows for automatic tracking of a pile that is moving to determine how the pile is moving with the use of a single surveying device.

Regarding Claim 6, Otani in view of Nakaniwa discloses the claimed invention as discussed in Claim 4. Otani further teaches “processing which drives a distance measurement member horizontal angle rotating member (Horizontal Drive Unit, 15 – [0044], Figure 2) in such a way as to cause the distance measurement member to face a measurement position (Predetermined measuring point – [0045]) and then acquires distance measurement data of the distance measurement member (Telescope Unit, 5 – [0044], Figure 1; Telescope has built-in distance measuring unit 14 - [0042], Figure 2;  Horizontal drive unit (15) rotates frame unit (4) to rotate a telescope unit (5) around the horizontal axis – [0044], Figure 1-2); processing which drives the distance measurement member horizontal angle rotating member in such a way as to cause the distance measurement member to face the measurement position (Second image processing – [0048]) and then acquires distance measurement data (Perform a second image processing with program for executing the distance measurement in non-prism measurement mode - [0048]) of the distance measurement member; processing which determines a normal measurement state (Image tracking successful – [0077], [0080]) and an abnormal measurement state (Image tracking unsuccessful – [0078]) based on distance measurement data (condition reflection light from target not detected – [0078]); and processing (Flow chart – Figure 6 , [0065]-[0074]) which, in response to the abnormal measurement state, drives the distance measurement member horizontal angle rotating member in such a way as to move the direction of the distance measurement member by a predetermined movement (Central position of the template image – [0071]) amount in a direction (Collimating direction – [0071]) of a side which is not in the abnormal measurement state of the measurement position  and shifts a measurement reference position (Field angles H, obtained, collimating direction adjusted – [0070] – [0071]) by the movement amount and sets the shifted measurement reference position (Collimating direction is directed toward the target – [0080]; based on horizontal angle, driving of horizontal drive unit is controlled – [0072]).”
Otani does not teach “a right side measurement position of the pile targeted for surveying and a left side measurement position of the pile targeted for surveying.”
Nakaniwa teaches “a right side measurement position (P0c – Figure 6, [0048]) of the pile targeted for surveying and a left side measurement position (P4C – Figure 6, [0048]) of the pile targeted for surveying.”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Otani to incorporate the teachings of Nakaniwa to automatically control the operation of a survey device to perform distance measurements in .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSSEF KORANG-BEHESHTI whose telephone number is (571)272-3291.  The examiner can normally be reached on Monday - Friday 7:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Y.K./Examiner, Art Unit 2863                                                                                                                                                                                                        
/TARUN SINHA/Primary Examiner, Art Unit 2863